Title: From James Madison to Edmund Randolph, 23 April 1782
From: Madison, James
To: Randolph, Edmund



Dr Sir
Philada. Apl. 23d. 1782

I am at length assured of your safe arrival at your destination by your favor of the 11 continued on the 13th. The little necessity I understand there was for your return to Virga. makes me [ex]ceedingly regret that you cd. not be diverted from it; as the little occasion there is likely to be according to Mr. Pendleton’s idea of yr. continuance there flatters me that it will not be long before you resume your Station in Congress. This duty may be the more enforced upon you, as Mr. Lee leaves us this morning & Mr Jones to follow in a few days. The vote of Virga. will in consequence be in all questions exposed to the chance of division. I am sensible of the plea which may be drawn from the emptiness of the public coffers; but I hope it will not be a permanent one, & that if you can only stay a few months with us you will not think the period unworthy of the expedition.
I informed you in my last that your draught was duly honored[.] The advance was by no means distressful to me but the prospect now before me obliges me to prefer repayment here to any other mode. It will not I hope make any difference with you. Mr. Morris has recd. & answered your letter. The return of the French Minister without visiting Richmond had no particular cause which I can explain. He expressed doubts on that point you may remember before he set out for Virginia.
Congress have recd from the minister [of France] some informal communications relative to the issue of the proposed mediation of Vienna and Petersburg. The answer of the British court to the str preli[mina]ry articles is among them. It re[j]ects explicitly that part of the plan which requires concurren[t] negotiation between her and America & guaran[ti]es the result as incompatible with the relation of [subj]ects to their soveryreign and the essential interest of the empire; alleging at the same time that a part of the people are disposed to return to their held alle[giance] & that such a treaty wd. suply the rebels with pretexts for misleading them. The final answer of the mediating courts professes great impartiality and delicacy toward the belige[ren]t partys[,] adheres to the expediency of the first [plan,] & hopes that it may still become under more fa[vor]able circumstances the basis of a general pacification.
Another letter has come to hand from M[r.] Dana. [His] proposed rash step was probably taken a few [days] after the date of it which was abt. the middle of October
The Committee on the last application from Vermont ha[ve] reported fully in their favor. The consideration of the Report w[ill] not be called for however till the pulse of nine States bea[ts] favorably for it. This is so uncertain that the Agents have returned. The recognition of the Independence of Vermont is n[ow?] fully stated in the report as a resolution antecedent ev[en to?] authorizing a committee to treat with them on the terms of their admission. You well know the object of this arrangeme[nt.]
You will be so good as to take charge of the inclosed letter [to M]r Jefferson & give it a safe conveyance. Every one about me joins in
